Citation Nr: 1629520	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as a back disability).
 
2.  Entitlement to service connection for a cervical spine disability (claimed as a neck disability). 
 
3.  Entitlement to service connection for rheumatoid arthritis affecting the bilateral hands. 
 
4.  Entitlement to service connection for a bilateral shoulder disability. 
 
5.  Entitlement to service connection for a bilateral knee disability. 
 
6.  Entitlement to service connection for a bilateral hip disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1985 and from June to October 1985, with additional active and inactive duty service in the Army Reserves. 

This matter originally came before the Board of Veterans' Appeals  (Board) from a February 2006 rating decision (issued in March 2006) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Veteran and his wife, I.D., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In November 2011, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

In June 2015, the Board requested a medical expert opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board received two opinions, one which was received from a neurologist in July 2015, and one which was received from an orthopedist in October 2015.  The Board determined that such expert opinions were necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d).  In November 2015, the Board requested a clarification opinion from the orthopedist, which was received in January 2016.  As the appeal is being granted, a waiver of RO jurisdiction is not required.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).


FINDINGS OF FACT

1.  The Veteran is diagnosed with a lumbar spine disorder, currently manifested by L4-5 spondylosis; lumbar degenerative disc disease multilevel; lumbar bulging discs, and lumbar radiculopathy, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

2.  The Veteran is diagnosed with a cervical spine disorder, manifested by degenerative disc changes at C4-5 and C5-6, cervical spondylosis, and cervical radiculopathy, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

3.  The Veteran is diagnosed with a right hand disorder, to include carpal tunnel syndrome, and degenerative joint disease of the thumb, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

4.  The Veteran is diagnosed with a left hand disorder, to include carpal tunnel syndrome, and degenerative joint disease of the thumb, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

5.  The Veteran is diagnosed with a right shoulder condition, manifested by degenerative joint disease of the acromioclavicular joint, and shoulder strain, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

6.  The Veteran is diagnosed with a left shoulder condition, manifested by degenerative joint disease of the acromioclavicular joint, and shoulder strain, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

7.  The Veteran is diagnosed with a right knee disorder, manifested by degenerative joint disease, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

8.  The Veteran is diagnosed with a left knee disorder, manifested by degenerative joint disease, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

9.  The Veteran is diagnosed with a right hip disorder, manifested by degenerative joint disease and trochanteric bursitis, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

10.  The Veteran is diagnosed with a left hip disorder, manifested by degenerative joint disease and trochanteric bursitis, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 

11.  The Veteran is diagnosed with myofascial pain syndrome of multiple joints, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disorder, currently manifested by L4-5 spondylosis; lumbar degenerative disc disease multilevel; lumbar bulging discs, and lumbar radiculopathy, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for a cervical spine disorder, manifested by degenerative disc changes at C4-5 and C5-6, cervical spondylosis, and cervical radiculopathy, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria to establish service connection for a right hand disorder, to include carpal tunnel syndrome, and degenerative joint disease of the thumb, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria to establish service connection for a left hand disorder, to include carpal tunnel syndrome, and degenerative joint disease of the thumb, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria to establish service connection for a right shoulder condition, manifested by degenerative joint disease of the acromioclavicular joint, and shoulder strain, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria to establish service connection for a left shoulder condition, manifested by degenerative joint disease of the acromioclavicular joint, and shoulder strain, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria to establish service connection for a right knee disorder, manifested by degenerative joint disease, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria to establish service connection for a left knee disorder, manifested by degenerative joint disease, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

9.  The criteria to establish service connection for a right hip disorder, manifested by degenerative joint disease and trochanteric bursitis, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

10.  The criteria to establish service connection for a left hip disorder, manifested by degenerative joint disease and trochanteric bursitis, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

11.  The criteria to establish service connection for a myofascial pain syndrome of multiple joints are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion
 
(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis in each of the claimed joints.  

As it pertains to the lumbar spine, a March 2005 magnetic resonance imaging scan (MRI) confirmed disc bulges causing L2-3 through L4-5 neural foramen narrowing.  A VA examiner in March 2012 likewise confirmed L4-5 spondylosis; lumbar degenerative disc disease multilevel; and lumbar bulging discs.  A February 2004 VA medical record also reflects a diagnosis of lumbar radiculopathy.   

As it pertains to the cervical spine, a June 2004 VA X-ray confirmed degenerative disc changes at C4-5 and C5-6.  The March 2012 VA examination also confirmed a disease of cervical spondylosis and cervical radiculopathy.    

As it pertains to the bilateral hands, a March 2005 VA medical record confirmed carpal tunnel syndrome.  The March 2012 VA examination also confirmed a diagnosis of degenerative joint disease of the bilateral thumbs.  

As it pertains to the bilateral shoulders, a March 2012 VA examination confirmed diagnoses of degenerative joint disease of the acromioclavicular (AC) joint, and bilateral shoulder strain.  

As it pertains to the bilateral knees, a November 2004 VA X-ray showed degenerative changes bilaterally.  The March 2012 VA examiner confirmed a diagnosis of degenerative joint disease in both knees.    

As it pertains to the bilateral hips, the March 2012 VA examination confirms a diagnosis of degenerative joint disease and trochanteric bursitis.  

With respect to pain in multiple joints, the Veteran testified at his September 2010 Board hearing that he has been diagnosed with rheumatoid arthritis.  See Board Hr'g Tr. 10, 17.  The Board notes that the March 2012 VA examiner carefully chronicled the Veteran's work-up for this condition at VA, which did not result in a diagnosis of rheumatoid arthritis.  The VA examiner explained, in the context of the hand condition, that "[t]here has been no diagnosis of rheumatoid arthritis or any other autoimmune/connective tissue disease to date that would be responsible for these symptoms/complaints."  Instead, the VA examiner reached a diagnosis of myofascial pain syndrome.

This evidence establishes that the Veteran has a current disability in each claimed joint, plus myofascial pain syndrome.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record demonstrates that it is as likely as not that the Veteran incurred injuries during service.  

The Veteran's service treatment records (STRs) document multiple injuries in the claimed joints. 

Specifically, he was first seen in November 1979 for complaints of low back pain for five days starting after he was in a motor vehicle accident "last Friday."  The impression was lumbar sprain with muscle spasm. 

In August 1980, he complained of "body ache, joints ache of and on [sic]," including left leg pain radiating from the pelvis plus hips, "progressively worsening," which was assessed as "LBP [with] radiation ?etiology ?leg lengths."  X-rays of the lumbosacral spine and left hip showed a "small cyst like lesion in the right ilium," with other findings including "an anomalous jint [sic] between the transverse process of L-5 and the left sacral wing."  He had similar complaints in September 1980, but involving the ankles and knees.  He was referred later in September 1980 to the Orthopedic Clinic for evaluation of arthralgia in both knees, ankles, and hips "off and on, episodic, for past two months associated with attacks of cold."  He was also noted to have complaints involving the right hand, especially at the PIP joints, and "some back pain."  The assessment at that time was arthralgia, but further testing was arranged. 

Then in July 1981, records show he was "kicked in the right hand [and h]is lower back also hurts."  That same month he had a discrete injury to the right calf from a bowling ball -- X-rays were "Neg."  He had a sore back in January 1983, and in June 1984, he was seen for complaints related to a Baker's cyst in the right knee.  X-rays of the right hand-to-wrist in July 1984 did not reflect an abnormality (but are very hard to read).  He was seen in August 1984 for back problems for two days after picking up a buffer, which was diagnosed as "chronic recurrent LBP." 

In March 1984, he complained of pain in both legs, back, and arms, which resulted in an assessment of "depression with mild musculoskeletal discomfort."  In June 1984, X-rays of the right knee were "wnl." 

Next, during a period of Reserve service, he appears to have suffered two separate falls in August 1988 on back-to-back days, resulting in complaints involving his right leg (a bruise), his wrist (falling on it), his low back, his head (hitting it against a circuit breaker), his neck, and shoulders.  The diagnoses were musculoskeletal spasm, low back strain, and contusion right shoulder.

This evidence establishes that the Veteran had injuries and treatment during service.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Finally, the evidence tends to make it at least equally likely that the Veteran's current conditions are related to the service.  On this question, there is some conflicting evidence.  

In support of his instant claim for VA benefits, the Veteran's mother and his father provided statements in July 2004 indicating that he had ongoing back, arm, and leg pain after service.  

The Veteran himself, in multiple statements, including in March 2006, has repeatedly stressed that the pain in his multiple joints first started during service.  

The Veteran has not always been consistent in his statements.  Most notably, he also experienced a post-service workplace injury in August 2003, which involved a slip-and-fall on stairs.  He applied for Workers' Compensation benefits after this injury.  He received private (non-VA) and VA treatment shortly thereafter, and these records show that he sometimes reported having had symptoms since service while at other times gave a history of symptoms beginning only from the August 2003 injury.  Representative of the former is a VA treatment record from July 2004 showing that the Veteran gave a history of complaints of low back pain since sustaining the 1983 injury.  The Veteran also reported that his pain had progressively worsened and then he fell at work while going down stairs.  Representative of the latter, a private Neurology evaluation from several months prior, in February 2004, shows that the Veteran "states that prior to the [workplace injury], he did not have the above problems [low back pain] nor did he have any preexisting problems of his neck, shoulder, back or legs."  Yet again, he later applied for Social Security disability benefits, and an April 2005 disability report (handwritten) shows that he wrote "1984" where asked "When did your illnesses, injuries or conditions first bother you?"  (Emphasis in original). 

In light of these inconsistent statements, the Board is unable to find the Veteran's own lay statements alone credible.  However, the Board has no reason to doubt the credibility of the Veteran's parents.  Thus, in resolving all reasonable doubt in his favor, the Board will find the lay evidence credible in establishing recurrent symptomatology since service.  

On this basis, the Board obtained an expert medical opinion in January 2016.  This expert, a Chief of Orthopaedics at VA, concluded as follows:

I will agree that assuming the Veteran started having symptoms in his lumbar spine, cervical spine, bilateral hands, knee[,] and hips (although not documented) his problems are at least as likely as not related to his military duty."  

Also positive, a June 2005 VA opinion states as follows:  

It is more likely than not that the [Veteran's] shoulder and knee pain are a result of his military service, in that the injury to his shoulder happened when he fell off of a truck while in the military and that his knee pain is related to repetative [sic] use from running rucksacking, etc. while in the military.  

Conflicting with these positive opinions is the March 2012 VA examiner's opinion.  This VA examiner reached unfavorable opinions, but the opinions were based on an incomplete evidentiary basis and a legally inadequate reasoning.  

For instance, the VA examiner concluded "[t]hat there is no evidence of any complaints of, or treatment for, back complaints from the time [the] Veteran left military service in 1988 until he injured his back in 8/2003."  This is factually incorrect.  As stated, the Veteran, his mother, and his father have all given statements indicating complaints during the intervening years.  The VA examiner noted such evidence as background, but appears to have discounted it without explaining why.  

Similarly, with regard to the hands and other joints, the VA examiner reasoned that "[t]here are no medical records to substantiate that there were any complaints nor treatment for bilateral hand pain after leaving military service until 8/2003."  The Board notes that this is true.  However the VA examiner did not give a medical reason justifying why contemporaneous medical documentation was needed.  See McKinney v. McDonald, 28 Vet. App. 15, 30 (2016).  The VA examiner also reasoned that the Veteran's "statements to multiple different providers/specialists following his accident in 2003 have documented that [he] stated he DID NOT have ANY PROBLEMS with his back prior to his work related injury."  (Emphases in original.)  As described immediately above, the VA examiner's summary is not entirely accurate as the Veteran actually gave conflicting accounts of his history, including reports of symptoms since service. 

Ultimately, this misunderstanding of the facts may have occurred because material evidence was added to the claims file after the examination.  Specifically, the VA examiner noted that "there are no treatment records related to [the] Veteran's initial hospital treatment for his work [-]related injury" in August 2003.  Sequentially, the claims file shows that these records were not added to the claims file until several months after the March 2012 VA examination was conducted (when the Veteran's Social Security Administration records were received in September 2012).  In either event, the deficient factual background, and the VA examiner's reliance on an absence of contemporaneous documentation, renders the opinion legally inadequate.  See McKinney, 28 Vet. App. at 30; See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Also unfavorable, a VA Chief of Neurology reviewed the Veteran's case in July 2015, and reached negative opinions as it pertained to the Veteran's neurologic conditions.  This VA expert gave no rationale to explain the reasons underpinning the negative conclusions.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Overall, the Board can identify no compelling reason at present to find the negative opinions more probative than the positive opinions on the nexus element.  Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element as to each claimed condition.  Accordingly, a nexus is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of each claim, including the nexus requirement.  Accordingly the claims must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for a lumbar spine disorder, manifested by L4-5 spondylosis; lumbar degenerative disc disease multilevel; lumbar bulging discs, and lumbar radiculopathy, is granted.

Service connection for a cervical spine disorder, manifested by degenerative disc changes at C4-5 and C5-6, cervical spondylosis, and cervical radiculopathy, is granted.

Service connection for a right hand disorder, to include carpal tunnel syndrome, and degenerative joint disease of the thumb, is granted.

Service connection for a left hand disorder, to include carpal tunnel syndrome, and degenerative joint disease of the thumb, is granted.

Service connection for a right shoulder condition, manifested by degenerative joint disease of the acromioclavicular joint, and shoulder strain, is granted.

Service connection for a left shoulder condition, manifested by degenerative joint disease of the acromioclavicular joint, and shoulder strain, is granted.

Service connection for a right knee disorder, manifested by degenerative joint disease, is granted. 

Service connection for a left knee disorder, manifested by degenerative joint disease, is granted. 

Service connection for a right hip disorder, manifested by degenerative joint disease and trochanteric bursitis, is granted.

Service connection for a left hip disorder, manifested by degenerative joint disease and trochanteric bursitis, is granted.

Service connection for myofascial pain syndrome of multiple joints is granted.    



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


